 1 HUESTON HENNIGAN LLP                                  BERGER KAHN, A Law Corporation
   Douglas J. Dixon, State Bar No. 275389                Craig S. Simon, State Bar No. 78158
 2 ddixon@hueston.com                                    csimon@bergerkahn.com
   Derek R. Flores, State Bar No. 304499                 Bonnie J. Bennett, State Bar No. 240313
 3 dflores@hueston.com                                   bbennett@bergerkahn.com
                                                         Christine Forsline, State Bar No. 333451
                                                         cforsline@bergerkahn.com
 4 620 Newport Center Drive, Suite 1300
   Newport Beach, CA 92660                               1 Park Plaza, Suite 340
 5 Telephone:     (949) 229-8640                         Irvine, CA 92614
   Facsimile:     (888) 775-0898                         Telephone:     (949) 474-1880
 6                                                       Facsimile:     (949) 313-51029
   Attorneys for Defendant PacifiCorp
 7                                                       Attorneys for Plaintiffs Farmers Insurance
                                                         Exchange, et al.
 8

 9                                   UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11 FARMERS INSURANCE EXCHANGE, et al., Case No. 2:21-cv-00801-MCE-CKD

12                    Plaintiffs,                        [Related Case No.: 2:21-cv-00848-MCE-CKD]

13             vs.                                       JOINT STIPULATION REGARDING
                                                         DISCOVERY PLAN
14 PacifiCorp, et al.,

15                    Defendants.

16

17             After meeting and conferring pursuant to the Court’s Initial Pretrial Scheduling Order (Dkt.

18 No. 4), Plaintiffs Farmers Insurance Exchange et al. and Defendant PacifiCorp (together, the

19 Parties) jointly submit the following stipulation regarding the parties’ obligations to submit a

20 discovery plan and initial disclosures pursuant to Federal Rule of Civil Procedure 26(f) and Local

21 Rule 240.

22             WHEREAS Plaintiffs have moved to remand this case to Sacramento Superior Court, and

23 Defendant has opposed that motion and moved to strike Plaintiffs’ reply brief or for leave to file a

24 surreply, and both motions remain pending before the Court;

25             WHEREAS the Parties have each moved to amend their respective initial pleadings, and

26 both motions remain pending before the Court;

27

28

                                                       -1-
                                JOINT STIPULATION REGARDING DISCOVERY PLAN
     6004730
 1             WHEREAS the Parties mutually desire to avoid the time and expense necessary to prepare

 2 a discovery plan, initial disclosures, or otherwise to begin conducting discovery in federal court in

 3 light of the pending motions;

 4             WHEREAS this case is related to another pending case, Hillman et al. v. PacifiCorp et al.,

 5 No. 2:21-cv-00848-MCE-CKD, and also relates to a pending state court action, Hitchcock et al. v.

 6 PacifiCorp et al., No. 34-2020-00290833, and the parties desire to informally coordinate discovery

 7 between the three cases to reduce costs to all parties and streamline the discovery process;

 8             WHEREAS the present stipulation does not constitute an admission by either party that this

 9 case will or should remain in federal court, nor an admission that this case will or should be

10 remanded, respectively, nor on any other issue, and both Parties reserve all rights;

11             NOW, THEREFORE, subject to the Court’s approval, the Parties stipulate as follows:

12             1. If the Court retains jurisdiction, the Parties shall meet and confer regarding a discovery

13                plan within twenty-one (21) days of the Court’s order resolving the motion to remand;

14             2. The Parties shall submit their proposed discovery plan and initial disclosures within

15                fourteen (14) days of their discovery conference pursuant to Local Rule 240(b).

16
     Dated: July 9, 2021                        BERGER KAHN
17

18                                              By:
                                                       Craig Simon
19                                                     Attorneys for Plaintiffs Farmers Insurance
                                                       Exchange, et al.
20

21
     Dated: July 9, 2021                        HUESTON HENNIGAN LLP
22

23
                                                By:
24                                                     Douglas J. Dixon
                                                       Derek R. Flores
25                                                     Attorneys for Defendant PacifiCorp
26
     IT IS SO ORDERED.
27

28 Dated: July 14, 2021

                                                       -2-
                                JOINT STIPULATION REGARDING DISCOVERY PLAN
     6004730
